Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 2-18 are pending.  
Applicant’s amendment filed on 6/11/2021 and Applicant’s election of species in claim 3 over the phone is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 4-12 are withdrawn.
Claims 2, 3, and 13-18 are examined on the merits.

 
Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 2, 3, and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

receiving data indicative of a customer’s skin condition;
receiving premix data of a plurality of active ingredient premixes, each of the active ingredient premixes including a respective combination of active ingredients for treatment of skin;
receiving premix dispenser data of a plurality of premix dispensers each of which is operable to dispense, by a single operation of the premix dispenser, a predefined quantity of a respective active ingredient premix from among the plurality of active ingredient premixes;
receiving product base data of a plurality of skin care product bases, each of the skin care product bases having a respective form selected from the group consisting of cream, lotion, gel, and serum;
receiving product base dispenser data of a plurality of product base dispensers each of which is operable to dispense, by a single operation of the product base dispenser, a predefined quantity of a respective skin care product base from among the plurality of skin care product bases; and
generating a recipe for producing a customized skin care product containing specified percentages by weight of two or more active ingredients suited for the customer’s skin condition, the recipe defining a number of operations of one or more of the plurality of premix dispensers 

            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. , 132 S. Ct. 1289, i01 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
(Step 2A: YES), the steps that could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found in courts to represent abstract ideas. 
Next, the claim as a whole is analyzed to determine whether the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the law of nature, the claim recites additional steps of “operating the one or more of the plurality of premix dispensers according to the recipe to dispense respective quantities of one or more of the plurality of active ingredient premixes into a container; operating the product base dispenser according to the recipe to dispense a quantity of a skin care product base from among the plurality of skin care product bases into the container; and, after said operating the one or more of the plurality of premix dispensers and said operating the product base dispenser, mixing the contents of the container” (in claim 16) or “after said operating the one or more of the plurality 
Zhou (US 2016/0331308 A1) teaches CUSTOMIZED SKIN CARE AND METHOD TO PROVIDE SAME (see Title). Zhou teaches the present invention generally relates to electrical and electronic skin care technology and more particularly to a skin care specimen dispenser and its application in achieving personalized or customized specimen according to each individual user's own unique skin condition, skin feature and skin care need [0003]. The specimen can be any of: liquid, gel, serum, cream, lotion, paste and powder [0011]. Zhou teaches user skin data are obtained from the recipe or the data base. The user skin condition data, together with the data of the specimen stored in the dispenser, are recorded into a storage device within the specimen dispenser. The dispenser may contain multiple types of specimens in the form of multiple sub-dispensers or multiple compartments [0457]. Zhou teaches a user prefers skin fairness to be extremely fair instead of normal skin tone, which may require additional ultraviolet screening ingredients (thus two or more active ingredients, thus claims 14 and 15 are met) than typically needed in a dispensed specimen for skin care of the user's actual skin fairness condition [0335]. Zhou teaches effective ingredient ("EI") of specimen information 5821, 5822, and 5823 is used as an example to describe the effective elements amount, for example by percentage (%), in the composition of the specimen contained in each of the cartridges 5801, 5802 and 5803, whereas the effective elements function to treat skin features of each of the said specimen information to achieve the skin care purpose of each of the said cartridges. Effective ingredient can be described as a certain amount of weight, for example in units of gram, milligram and microgram, or as a certain volume, for example microliter or milliliter, or as other chemical or physical measurements, of the effective skin care elements contained in a unit volume, or unit weight, or a  ingredient for user #1 and user #2 as determined by the composition recipes of 5808 and 5812. In other words, the specimen composition contained in the same type of cartridge may be made different for different user according to each user's own skin feature and skin condition. The different specimen composition in same type of cartridge for different user may be realized by a process of customized specimen composition pre-filling (thus premix) of the cartridge according to the composition scheme 5808 and 5812, such that each of the cartridges 5801, 5802 and 5803 is filled with a composition according to composition recipe 5808 before being provided to user #1 to use, and filled with a composition according to recipe 5812 before being provided to user #2 to use. Alternatively, in the embodiment where at least one of the cartridges 5801, 5802 and 5803 may contain sub-compartments, for example similar to cartridge 4313 containing sub-compartments 4301, 4311 and 4312 as in FIG. 43 as well as other relevant components, wherein some sub-compartment contains effective ingredients, and other compartments contain non-effective ingredients (thus a plurality of premix dispensers, thus claim 16 is met), then the effective ingredient percentage value as specified in composition recipes 5808 and 5812 may be realized by built-in valves, flow gates, or in combination of both, such that dispensed effective ingredients and non-effective ingredients may be dispensed in various amount or relative volume to make the final specimen dispensed from the cartridge contain the correct percentage of the effective ingredient following composition recipes 5808 and 5812 [0384]. Zhou teaches FIG. closed when specimen is not under dispensing pressure or force [0052] (thus claim 18 is met). Furthermore, the idea of a method for producing a customized skin care product is well known in the art, Dirksing et al (US 6516245 B1; US 6856861 B1), and Lombridi et al (US 6177093 B1) all teach customized skin care products. 
Therefore, the steps in claims 16 and 18 are well-understood, routine and conventional activity for those in the field of biotechnology.
Regarding the additional elements in claim 2 about “oily skin” and “dry skin”, Wilmott et al (US 2002/0082745 A1) teach Method and system for producing customized cosmetic and pharmaceutical formulations on demand (see Title). Wilmott et al teach In this technique, a library of predefined partial formulations is provided, which formulations define the overall aesthetic quality of the customized product, such as its emollient quality. The predefined formulations are each assigned a respective value, such as zero to 1000. Preferably, the formulations are configured to provide essentially the same aesthetic quality even after the addition of up to approximately 10% or so of additional materials, which materials may include active and other elements. The initial formulation value is selected based on a rough scale of how dry or oily the user's skin is. The value is then tuned according to other profile factors to determine the formulation for the product which has the correct aesthetic features, e.g., to restore the user's skin to an ideal level between dry and oily. The final "tuned" value is used to identify the aesthetic portion of the customized formulation. The net effect of the tuning process is to adjust the initial course value to take into account how receptive the particular user will be to the selected aesthetic quality of the product since, for example, older skin generally needs more skin and men and women may have different acceptable levels of skin oiliness. The formulation is then augmented with selected active ingredients according to skin problems indicated by the user and possibly further augmented with various customized element selections. In addition, it should be recognized that other fine adjustments to the formulation may be needed. For example, a pH adjuster may be necessary when elements of the formulation would otherwise result in a product which is too acidic [0041].
Thus, determining the oily skin or dry skin is only a common practice in the art.
Regarding claim 3, the composition of 3 is not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the components of  Glycyrrhiza grabra and Bellis perrennis flower that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Glycyrrhiza grabra and Bellis perrennis flower. Since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic (thus Yes to PRONG ONE Step 2A, does the claim recite an abstract idea, law of nature, or natural phenomenon?). Additional, the list of components in claim 3 is well-known in the art. For example, Vielhaber et al (US 9060949 B2) teach a cosmetic or pharmaceutical composition for lightening of skin and/or hair, comprising (a) 0.001 wt. % to 30 wt. % of one or more compounds selected from the group consisting of ##STR00069## ##STR00070## ##STR00071## or a cosmetically acceptable salt thereof; and (b) 0.01 wt. % to 30 wt. % of one or more further active ingredients for skin and/or hair lightening suitable for cosmetic or pharmaceutical application kojic acid derivatives, arbutin, ascorbic acid, ascorbic acid derivatives, hydroquinone, hydroquinone derivatives, etc. or other synthetic or natural active ingredients for skin and hair lightening (see claim 1).
Therefore, when the claim is recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional limitation in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CFS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Regarding the rest of the claims, consideration of the additional elements as a combination also adds no other meaningful limitations to the claims. Therefore, the claims do not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself (Step 2B: NO). 
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since 

	
	

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-16, and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhou (US 2016/0331308 A1).  
Zhou teaches CUSTOMIZED SKIN CARE AND METHOD TO PROVIDE SAME (see Title). Zhou teaches the present invention generally relates to electrical and electronic skin care technology and more particularly to a skin care specimen dispenser and its application in achieving personalized or customized specimen according to each individual user's own unique skin condition, skin feature and skin care need [0003]. The specimen can be any of: liquid, gel, serum, cream, lotion, paste and powder [0011]. Zhou teaches user skin data are obtained from the recipe or the data base. The user skin condition data, together with the data of the specimen stored in the dispenser, are recorded into a storage device within the specimen dispenser. The dispenser may contain multiple types of specimens in the form of multiple sub-dispensers or multiple compartments [0457]. Zhou teaches a user prefers skin fairness to be extremely fair instead of normal skin tone, which may require additional ultraviolet screening ingredients (thus two or more active ingredients, thus claims 14 and 15 are met) than typically needed in a dispensed specimen for skin care of the user's actual skin fairness condition [0335]. Zhou teaches effective ingredient ("EI") of specimen information 5821, 5822, and 5823 is used as an example to describe the effective elements amount, for example by percentage (%), in the composition of the specimen contained in each of the cartridges 5801, 5802 and 5803, whereas the effective elements function to treat skin features of each of the said specimen information to achieve the skin care purpose of each of the said cartridges. Effective ingredient can be described as a certain amount of weight, for example in units of gram, milligram and microgram, or as a certain volume, for example microliter or milliliter, or as other chemical or physical measurements, of the effective skin care elements contained in a unit volume, or unit weight, or a unit measurement of the specimen contained in each of the cartridges 5801, 5802 and 5803 [0381]. Zhou teaches with the same type of cartridges 5801, 5802 and 5803, different than in FIG. 56, a same cartridge from cartridge sets of user #1 and user #2 do not dispense different amount of specimen, as was done in FIG. 56, but rather dispense substantially similar amount of specimen, with specimen having different composition of the effective ingredient for user #1 and user #2 as determined by the composition recipes of 5808 and 5812. In other words, the specimen  ingredients, and other compartments contain non-effective ingredients (thus a plurality of premix dispensers, thus claim 16 is met), then the effective ingredient percentage value as specified in composition recipes 5808 and 5812 may be realized by built-in valves, flow gates, or in combination of both, such that dispensed effective ingredients and non-effective ingredients may be dispensed in various amount or relative volume to make the final specimen dispensed from the cartridge contain the correct percentage of the effective ingredient following composition recipes 5808 and 5812 [0384]. Zhou teaches FIG. 25A illustrates a first type of specimen dispenser outlet being closed when specimen is not under dispensing pressure or force [0052] (thus claim 18 is met). 
Therefore, the reference is deemed to anticipate the instant claim above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, and 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou as applied to claims 13-16, and 18 above, and further in view of Wilmott et al (US 2002/0082745 A1).
The teachings of Zhou are set forth above and applied as before.
The teachings of Zhou do not specifically teach oily skin or dry skin in claim 2, neither does Zhoe teach the less than 5 min in claim 17.
Wilmott et al teach Method and system for producing customized cosmetic and pharmaceutical formulations on demand (see Title). Wilmott et al teach in this technique, a library of predefined partial formulations is provided, which formulations define the overall aesthetic quality of the customized product, such as its emollient quality. The predefined formulations are each assigned a respective value, such as zero to 1000. Preferably, the formulations are configured to provide essentially the same aesthetic quality even after the addition of up to approximately 10% or so of additional materials, which materials may include active and other elements. The initial formulation value is selected based on a rough scale of how dry or oily the user's skin is. The value is then tuned according to other profile factors to determine the formulation for the product which has the correct aesthetic features, e.g., to restore skin to an ideal level between dry and oily. The final "tuned" value is used to identify the aesthetic portion of the customized formulation. The net effect of the tuning process is to adjust the initial course value to take into account how receptive the particular user will be to the selected aesthetic quality of the product since, for example, older skin generally needs more moisture than younger skin and men and women may have different acceptable levels of skin oiliness. The formulation is then augmented with selected active ingredients according to skin problems indicated by the user and possibly further augmented with various customized element selections. In addition, it should be recognized that other fine adjustments to the formulation may be needed. For example, a pH adjuster may be necessary when elements of the formulation would otherwise result in a product which is too acidic [0041].
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to determine the skin type such as oily skin or dry skin of the customer since  Wilmott et al teach the initial formulation value is selected based on a rough scale of how dry or oily the user's skin is. The value is then tuned according to other profile factors to determine the formulation for the product which has the correct aesthetic features, e.g., to restore the user's skin to an ideal level between dry and oily. Since both of the references teach customized cosmetic products, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
          Regarding the claimed mixing time of less than 5 min in claim 17, determining an appropriate amount of the mixing time is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 3, and 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou as applied to claims 13-16, and 18 above, and further in view of Vielhaber et al (US 9060949 B2).
The teachings of Zhou are set forth above and applied as before.
The teachings of Zhou do not specifically teach the components in claim 3, neither does Zhoe teach the less than 5 min in claim 17.
Vielhaber et al teach a cosmetic or pharmaceutical composition for lightening of skin and/or hair, comprising (a) 0.001 wt. % to 30 wt. % of one or more compounds selected from the group consisting of ##STR00069## ##STR00070## ##STR00071## or a cosmetically acceptable salt thereof; and (b) 0.01 wt. % to 30 wt. % of one or more further active ingredients for skin and/or hair lightening suitable for cosmetic or pharmaceutical application selected from the group consisting of kojic acid (5-hydroxy-2-hydroxymethyl-4-pyranone), kojic acid derivatives, arbutin, ascorbic acid, ascorbic acid derivatives, hydroquinone, hydroquinone derivatives, etc. or other synthetic or natural active ingredients for skin and hair lightening (see claim 1).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use components such as kojic acid, arbutin, 
          Regarding the claimed mixing time of less than 5 min in claim 17, determining an appropriate amount of the mixing time is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  



Conclusion
             No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655